AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Jaime Sandoval
                                                        JUDGMENT IN A CIVIL CASE
                                Petitioner,
         v.                                            Case
                                                      Civil      No: 2:17-cv-02648-JCM
                                                             Number:
                                                            Case
USA                                                Criminal Case No: 2:15-cr-00159-JCM-NJK


                                 Respondent.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Petitioner's Motion under 28 U.S.C. §2255 to vacate, set aside, or correct his sentence is DENIED.




         2/6/2019
         ____________________                                  DEBRA K. KEMPI
         Date                                                 Clerk



                                                               /s/ S. Denson
                                                              Deputy Clerk
